                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


STRIKE 3 HOLDINGS, LLC,                           :   CIVIL ACTION
                                                  :
               Plaintiff,                         :
                                                  :
v.                                                :
                                                  :   Civ. No. 1:20-cv-10735-ER
JOHN DOE subscriber assigned IP address           :
100.12.248.145,                                   :   Judge Edgardo Ramos
                                                  :
               Defendant.                         :
                                                  :


                                           ORDER

       THIS CAUSE Coming to be heard on the parties’ Joint Motion for Protective Order, and

the Court being duly advised in the premises,

       IT IS HEREBY ORDERED that the Joint Motion for Protective Order is GRANTED.

The defendant shall be referred to by the pseudonym “John Doe” in all filings by the parties until

any further order of the Court.

DATED: _______________________, 2021.



                                                By:_______________________________
                                                UNITED STATES DISTRICT COURT JUDGE




                                                 1
